[ex101indemnificationagre001.jpg]
INDEMNIFICATION AGREEMENT This Indemnification Agreement, dated as of [•], 2020,
is made by and between Pacific Mercantile Bancorp, a corporation organized under
the laws of the State of California (the “Company”), and [•] (the “Indemnitee”).
WHEREAS, it is essential to the Company to retain and attract as directors,
officers and employees the most capable persons available; WHEREAS, the
Indemnitee serves as an “agent” (as such term is defined in Section 317 of the
California Corporations Code) of the Company; WHEREAS, the Company and the
Indemnitee recognize the increased risk of litigation and other claims being
asserted against directors, officers and employees of companies in today’s
environment; WHEREAS, Section 317 of the California Corporations Code, the
Company’s Articles of Incorporation (“Articles of Incorporation”) and the
Company’s Bylaws (“Bylaws”) authorize the Company to indemnify and advance
expenses to its agents to the extent provided therein, and the Indemnitee serves
as an agent of the Company, in part, in reliance on such provisions; WHEREAS,
the Company has determined that its inability to retain and attract as
directors, officers and employees the most capable persons would be detrimental
to the interests of the Company, and that the Company therefore should seek to
assure such persons that indemnification and insurance coverage will be
available in the future; and WHEREAS, in recognition of the Indemnitee’s need
for substantial protection against personal liability in order to enhance the
Indemnitee’s continued service to the Company in an effective manner and the
Indemnitee’s reliance on the Company’s Articles of Incorporation and Bylaws, and
in part to provide the Indemnitee with specific contractual assurance that the
protection promised by the Company’s Articles of Incorporation and Bylaws will
be available to the Indemnitee (regardless of, among other things, any amendment
to or revocation of the applicable provisions of the Company’s Articles of
Incorporation and Bylaws or any change in the composition of the governing
bodies of the Company or any acquisition transaction relating to the Company),
the Company wishes to provide in this Agreement for the indemnification of and
the advancing of expenses to the Indemnitee to the fullest extent (whether
partial or complete) permitted by law and as set forth in this Agreement, and,
to the extent insurance is maintained, for the continued coverage of the
Indemnitee under the directors’ and officers’ liability insurance policy of the
Company. NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, on its behalf or at its request, as
an officer, director, manager, member, partner, fiduciary or trustee of, or in a
similar capacity with, another Person (as defined below) or any employee benefit
plan, and intending to be legally bound hereby, the parties hereto agree as
follows: SMRH:4834-5182-6618.1 -1-



--------------------------------------------------------------------------------



 
[ex101indemnificationagre002.jpg]
1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement: (a)
Agreement: means this Indemnification Agreement, as amended from time to time
hereafter. (b) Board of Directors: means the Board of Directors of the Company.
(c) Claim: means any threatened, asserted, pending or completed civil, criminal,
administrative, investigative or other action, suit or proceeding of any kind
whatsoever, including any arbitration or other alternative dispute resolution
mechanism, or any appeal of any kind thereof, or any inquiry or investigation,
whether instituted by the Company, any governmental agency or any other party,
that the Indemnitee in good faith believes might lead to the institution of any
such action, suit or proceeding, whether civil, criminal, administrative,
investigative or other, including any arbitration or other alternative dispute
resolution mechanism. (d) Indemnifiable Expenses: means (i) all expenses and
liabilities, including judgments, fines, penalties, interest, amounts paid in
settlement with the approval of the Company, and counsel fees and disbursements
(including, without limitation, experts’ fees, court costs, retainers,
transcript fees, duplicating, printing and binding costs, as well as
telecommunications, postage and courier charges) paid or incurred in connection
with investigating, defending, being a witness in or participating in (including
on appeal), or preparing to investigate, defend, be a witness in or participate
in, any Claim relating to any Indemnifiable Event by reason of the fact that
Indemnitee is, was or has agreed to serve as a director, officer, employee or
agent of the Company, or is or was serving or has agreed to serve on behalf of
or at the request of the Company as a director, officer, manager, member,
partner, fiduciary, trustee or in a similar capacity of another Person, or by
reason of any action alleged to have been taken or omitted in any such capacity,
whether occurring before, on or after the date of this Agreement (any such
event, an “Indemnifiable Event”), (ii) any liability pursuant to a loan guaranty
(other than a loan guaranty given in a personal capacity) or otherwise, for any
indebtedness of the Company or any subsidiary of the Company, including, without
limitation, any indebtedness which the Company or any subsidiary of the Company
has assumed or taken subject to, and (iii) any liabilities which an Indemnitee
incurs as a result of acting on behalf of the Company (whether as a fiduciary or
otherwise) in connection with the operation, administration or maintenance of an
employee benefit plan or any related trust or funding mechanism (whether such
liabilities are in the form of excise taxes assessed by the United States
Internal Revenue Service, penalties assessed by the United States Department of
Labor, restitutions to such a plan or trust or other funding mechanism or to a
participant or beneficiary of such plan, trust or other funding mechanism, or
otherwise). (e) Indemnitee-Related Entities: means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company or any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise Indemnitee has agreed, on behalf of the Company or at the
Company’s request, to serve as a director, officer, employee or agent and which
service is covered by the indemnity described in this Agreement) from whom an
Indemnitee may be entitled to indemnification or advancement of expenses with
respect to which, in whole or in part, SMRH:4834-5182-6618.1 -2-



--------------------------------------------------------------------------------



 
[ex101indemnificationagre003.jpg]
the Company may also have an indemnification or advancement obligation (other
than as a result of obligations under an insurance policy). (f) Jointly
Indemnifiable Claim: means any Claim for which the Indemnitee shall be entitled
to indemnification from both an Indemnitee-Related Entity and the Company
pursuant to applicable law, any indemnification agreement or the articles of
incorporation, bylaws, partnership agreement, operating agreement, certificate
of formation, certificate of limited partnership or comparable organizational
documents of the Company and an Indemnitee- Related Entity. (g) Loss: means all
losses, Claims, damages, fines, or penalties, including, without limitation, any
legal or other expenses (including, without limitation, any legal fees,
judgments, fines, appeal bonds or related expenses) incurred in connection with
defending, investigating or settling any Claim, fine, penalty or similar action.
(h) Person: means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity. 2. Basic Indemnification Arrangement;
Advancement of Indemnifiable Expenses. (a) In the event that the Indemnitee was,
is or becomes subject to, a party to or witness or other participant in, or is
threatened to be made subject to, a party to or witness or other participant in,
a Claim by reason of (or arising in part out of) an Indemnifiable Event, the
Company shall indemnify the Indemnitee, or cause such Indemnitee to be
indemnified, to the fullest extent permitted by the laws of the State of
California in effect on the date hereof and as amended from time to time, and
shall hold the Indemnitee harmless from and against all Losses that arise by
reason of (or arising in part out of) an Indemnifiable Event; provided, however,
that no change in the laws of the State of California shall have the effect of
reducing the benefits available to the Indemnitee hereunder based on the laws of
the State of California as in effect on the date hereof or as such benefits may
improve as a result of amendments after the date hereof. The rights of the
Indemnitee provided in this Section 2 shall include, without limitation, the
rights set forth in the other sections of this Agreement. Payments of
Indemnifiable Expenses shall be made as soon as practicable but in any event no
later than twenty (20) calendar days after written demand is presented to the
Company, against any and all Indemnifiable Expenses. (b) Upon request by the
Indemnitee, the Company shall advance, or cause to be advanced, any and all
Indemnifiable Expenses incurred by the Indemnitee (an “Expense Advance”) on the
terms and subject to the conditions of this Agreement, as soon as practicable
but in any event no later than twenty (20) calendar days after written demand,
together with supporting documentation, is presented to the Company. The Company
shall, in accordance with such request (but without duplication), either (i)
pay, or cause to be paid, such Indemnifiable Expenses on behalf of the
Indemnitee, or (ii) reimburse, or cause the reimbursement of, the Indemnitee for
such Indemnifiable Expenses. The Indemnitee’s right to an Expense Advance is
absolute and shall not be subject to any condition that the Board of Directors
shall not have determined that the Indemnitee is not entitled to be indemnified
under applicable law. However, the obligation of the Company to make an Expense
Advance pursuant to this Section 2(b) shall SMRH:4834-5182-6618.1 -3-



--------------------------------------------------------------------------------



 
[ex101indemnificationagre004.jpg]
be subject to the condition that, if, when and to the extent that a final
judicial determination is made (as to which all rights of appeal therefrom have
been exhausted or lapsed) that the Indemnitee is not entitled to be so
indemnified under applicable law, the Company shall be entitled to be reimbursed
by the Indemnitee (who hereby agrees to reimburse the Company) for all such
amounts theretofore paid (it being understood and agreed that the foregoing
agreement by the Indemnitee shall be deemed to satisfy any requirement that the
Indemnitee provide the Company with an undertaking to repay any Expense Advance
if it is ultimately determined that the Indemnitee is not entitled to
indemnification under applicable law). The Indemnitee’s undertaking to repay
such Expense Advances shall be unsecured and interest-free. (c) Notwithstanding
anything in this Agreement to the contrary, the Indemnitee shall not be entitled
to indemnification or advancement of Indemnifiable Expenses pursuant to this
Agreement in connection with any Claim initiated by the Indemnitee unless (i)
the Company has joined in or the Board of Directors of the Company has
authorized or consented to the initiation of such Claim or (ii) the Claim is one
to enforce the Indemnitee’s rights under this Agreement (including an action
pursued by the Indemnitee to secure a determination that the Indemnitee should
be indemnified under applicable law). (d) The indemnification obligations of the
Company under Section 2(a) shall be subject to the condition that the Board of
Directors shall not have determined (by majority vote of directors who are not
parties to the applicable Claim) that the indemnification of the Indemnitee is
not proper in the circumstances because the Indemnitee is not entitled to be
indemnified under applicable law. If the Board of Directors determines that the
Indemnitee is not entitled to be indemnified in whole or in part under
applicable law, the Indemnitee shall have the right to commence litigation in
any court in the State of California having subject matter jurisdiction thereof
and in which venue is proper, seeking an initial determination by the court or
challenging any such determination by the Board of Directors or any aspect
thereof, including the legal or factual bases therefor, and the Company hereby
consents to service of process and to appear in any such proceeding. If the
Indemnitee commences legal proceedings in a court of competent jurisdiction to
secure a determination that the Indemnitee should be indemnified under
applicable law, any determination made by the Board of Directors that the
Indemnitee is not entitled to be indemnified under applicable law shall not be
binding, the Indemnitee shall continue to be entitled to receive Expense
Advances, and the Indemnitee shall not be required to reimburse the Company for
any Expense Advance, until a final judicial determination is made in the Claim
(as to which all rights of appeal therefrom have been exhausted or lapsed) that
the Indemnitee is not entitled to be so indemnified under applicable law. Any
determination by the Board of Directors otherwise shall be conclusive and
binding on the Company and the Indemnitee. (e) To the extent that the Indemnitee
has been successful on the merits or otherwise in defense of any or all Claims
relating in whole or in part to an Indemnifiable Event or in defense of any
issue or matter therein, including dismissal without prejudice, the Indemnitee
shall be indemnified against all Indemnifiable Expenses actually and reasonably
incurred in connection therewith, notwithstanding an earlier determination by
the Board of Directors that the Indemnitee is not entitled to indemnification
under applicable law. SMRH:4834-5182-6618.1 -4-



--------------------------------------------------------------------------------



 
[ex101indemnificationagre005.jpg]
(f) Notwithstanding anything to the contrary herein, the Company shall not be
obligated pursuant to the terms of this Agreement to indemnify Indemnitee for
any acts or omissions or transactions from which a director, officer, employee
or agent may not be relieved of liability under applicable law. (g)
Notwithstanding any other provisions contained herein, this Agreement and the
rights and obligations of the parties hereto are subject to the requirements,
limitations and prohibitions set forth in state and federal laws, rules,
regulations, and orders regarding indemnification and prepayment of expenses,
legal or otherwise, and liabilities, including, without limitation, Section 317
of the California Corporations Code, Section 18(k) of the Federal Deposit
Insurance Act and Part 359 of the Federal Deposit Insurance Corporation’s Rules
and Regulations and any successor regulations thereto. 3. Indemnification for
Additional Expenses. The Company shall indemnify, or cause the indemnification
of, the Indemnitee against any and all Indemnifiable Expenses and, if requested
by the Indemnitee, shall advance such Indemnifiable Expenses to the Indemnitee
subject to and in accordance with Section 2, which are incurred by the
Indemnitee in connection with any action brought by the Indemnitee, the Company
or any other Person with respect to the Indemnitee’s right to: (i)
indemnification or an Expense Advance by the Company under this Agreement or any
provision of the Company’s Articles of Incorporation and/or Bylaws and/or (ii)
recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether the Indemnitee ultimately is
determined to be entitled to such indemnification, Expense Advance or insurance
recovery, as the case may be; provided that the Indemnitee shall be required to
reimburse such Indemnifiable Expenses in the event that a final judicial
determination is made in the Claim (as to which all rights of appeal therefrom
have been exhausted or lapsed) that such action brought by the Indemnitee, or
the defense by the Indemnitee of an action brought by the Company or any other
Person, as applicable, was frivolous or in bad faith. 4. Partial Indemnity, Etc.
If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Indemnifiable
Expenses in respect of a Claim but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify the Indemnitee for the portion
thereof to which the Indemnitee is entitled. 5. Burden of Proof. In connection
with any determination by the Board of Directors, any court or otherwise as to
whether the Indemnitee is entitled to be indemnified hereunder, the Board of
Directors or court shall presume that the Indemnitee has satisfied the
applicable standard of conduct and is entitled to indemnification, and the
burden of proof shall be on the Company or its representative to establish, by
clear and convincing evidence, that the Indemnitee is not so entitled. 6.
Reliance as Safe Harbor. The Indemnitee shall be entitled to indemnification for
any action or omission to act undertaken (a) in good faith reliance upon the
records of the Company, including its financial statements, or upon information,
opinions, reports or statements furnished to the Indemnitee by the officers or
employees of the Company or any of its subsidiaries in the course of their
duties, or by committees of the Board of Directors, or by any
SMRH:4834-5182-6618.1 -5-



--------------------------------------------------------------------------------



 
[ex101indemnificationagre006.jpg]
other Person as to matters the Indemnitee reasonably believes are within such
other Person’s professional or expert competence, or (b) on behalf of the
Company in furtherance of the interests of the Company in good faith in reliance
upon, and in accordance with, the advice of legal counsel or accountants,
provided such legal counsel or accountants were selected with reasonable care by
or on behalf of the Company. In addition, the knowledge and/or actions, or
failures to act, of any other director, officer, agent or employee of the
Company shall not be imputed to the Indemnitee for purposes of determining the
right to indemnity hereunder. 7. No Other Presumptions. For purposes of this
Agreement, the termination of any Claim, action, suit or proceeding, by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
create a presumption that the Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law. In addition, neither the
failure of the Board of Directors to have made a determination as to whether the
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Board of Directors that the
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by the Indemnitee to secure a
judicial determination that the Indemnitee should be indemnified under
applicable law shall be a defense to the Indemnitee’s claim or create a
presumption that the Indemnitee has not met any particular standard of conduct
or did not have any particular belief. 8. Nonexclusivity, Etc. The rights of the
Indemnitee hereunder shall be in addition to any other rights the Indemnitee may
have under the Company’s Articles of Incorporation and Bylaws, the laws of the
State of California, or otherwise. To the extent that a change in the laws of
the State of California or the interpretation thereof (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Company’s Articles of Incorporation and Bylaws, it
is the intent of the parties hereto that the Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. To the extent that
there is a conflict or inconsistency between the terms of this Agreement and the
Company’s Articles of Incorporation or Bylaws, it is the intent of the parties
hereto that the Indemnitee shall enjoy the greater benefits regardless of
whether contained herein, in the Company’s Articles of Incorporation or Bylaws.
No amendment or alteration of the Company’s Articles of Incorporation or Bylaws
or any other agreement shall adversely affect the rights provided to Indemnitee
under this Agreement. 9. Liability Insurance. The Company shall use its
reasonable best efforts to purchase and maintain a policy or policies of
insurance with reputable insurance companies with A.M. Best ratings of “A” or
better, providing Indemnitee with coverage for any liability asserted against,
or incurred by, Indemnitee or on Indemnitee’s behalf by reason of the fact that
Indemnitee is or was or has agreed to serve as a director, officer, employee or
agent of the Company, or is or was serving or has agreed to serve on behalf of
or at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, fiduciary, partner or
manager or similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
arising out of Indemnitee’s status as such, whether or not the Company would
have the power to indemnify Indemnitee against such liability under the
provisions of this Agreement. Such insurance policies shall have coverage terms
and policy limits at least as favorable to Indemnitee SMRH:4834-5182-6618.1 -6-



--------------------------------------------------------------------------------



 
[ex101indemnificationagre007.jpg]
as the insurance coverage provided to any other director or officer of the
Company. If the Company has such insurance in effect at the time the Company
receives from Indemnitee any notice of the commencement of an action, suit or
proceeding, the Company shall give prompt notice of the commencement of such
action, suit or proceeding to the insurers in accordance with the procedures set
forth in the policy. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policy. 10. Amendments, Etc. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver. 11.
Subrogation. Subject to Section 12, in the event of payment by the Company under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee with respect to any insurance
policy. Indemnitee shall execute all papers reasonably required and shall do
everything that may be reasonably necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights. The Company shall pay or reimburse all expenses
actually and reasonably incurred by Indemnitee in connection with such
subrogation. 12. Jointly Indemnifiable Claims. Given that certain Jointly
Indemnifiable Claims may arise due to the relationship between the
Indemnitee-Related Entities and the Company and the service of the Indemnitee as
a director and/or officer of the Company at the request of the
Indemnitee-Related Entities, the Company acknowledges and agrees that the
Company shall be fully and primarily responsible for the payment to the
Indemnitee in respect of indemnification and advancement of Indemnifiable
Expenses in connection with any such Jointly Indemnifiable Claim, pursuant to
and in accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-Related Entities. Under no
circumstance shall the Company be entitled to any right of subrogation or
contribution by the Indemnitee-Related Entities and no right of recovery the
Indemnitee may have from the Indemnitee-Related Entities shall reduce or
otherwise alter the rights of the Indemnitee or the obligations of the Company
hereunder. In the event that any of the Indemnitee-Related Entities shall make
any payment to the Indemnitee in respect of indemnification or advancement of
expenses with respect to any Jointly Indemnifiable Claim, the Indemnitee-Related
Entity making such payment shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee against the Company under the
terms of this Agreement, and the Indemnitee shall execute all papers reasonably
required and shall do all things that may be reasonably necessary to secure such
rights, including the execution of such documents as may be necessary to enable
the Indemnitee-Related Entities effectively to bring suit to enforce such
rights. Each of the Indemnitee-Related Entities shall be third-party
beneficiaries with respect to this Section 12, entitled to enforce this Section
12 against the Company as though each such Indemnitee-Related Entity were a
party to this Agreement. 13. No Duplication of Payments. Subject to Section 12
hereof, the Company shall not be liable under this Agreement to make any payment
in connection with any Claim made SMRH:4834-5182-6618.1 -7-



--------------------------------------------------------------------------------



 
[ex101indemnificationagre008.jpg]
against the Indemnitee to the extent the Indemnitee has otherwise actually
received payment (under any insurance policy, any provision of the Company’s
Articles of Incorporation and Bylaws, or otherwise) of the amounts otherwise
indemnifiable hereunder. 14. Defense of Claims. The Company shall be entitled to
participate in the defense of any Claim relating to an Indemnifiable Event or to
assume the defense thereof, with counsel reasonably satisfactory to the
Indemnitee; provided that if the Indemnitee reasonably believes, after
consultation with counsel selected by the Indemnitee, that (i) the use of
counsel chosen by the Company to represent the Indemnitee would present such
counsel with an actual or potential conflict of interest, (ii) the named parties
in any such Claim (including any impleaded parties) include both (A) the Company
or any subsidiary of the Company and (B) the Indemnitee, and the Indemnitee
concludes that there may be one or more legal defenses available to him that are
different from or in addition to those available to the Company or any
subsidiary of the Company or (iii) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then the Indemnitee shall be entitled to retain separate counsel
(but not more than one law firm plus, if applicable, local counsel in respect of
any particular Claim) at the Company’s expense. The Company shall not be liable
to the Indemnitee under this Agreement for any amounts paid in settlement of any
Claim relating to an Indemnifiable Event effected without the Company’s prior
written consent. The Company shall not, without the prior written consent of the
Indemnitee, effect any settlement of any Claim relating to an Indemnifiable
Event which the Indemnitee is or could have been a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of the Indemnitee from all liability on all claims that are the subject
matter of such Claim. Neither the Company nor the Indemnitee shall unreasonably
withhold its or his consent to any proposed settlement; provided that the
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of the Indemnitee. To the fullest extent
permitted by California law, the Company’s assumption of the defense of a Claim
pursuant to this Section 14 will constitute an irrevocable acknowledgement by
the Company that any Indemnifiable Expenses incurred by or for the account of
Indemnitee incurred in connection therewith are indemnifiable by the Company
under Section 2 of this Agreement. 15. Binding Effect, Etc. This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company), assigns,
spouses, heirs, executors and personal and legal representatives. The Company
shall require and cause any successor(s) (whether directly or indirectly,
whether in one or a series of transactions, and whether by purchase, merger,
consolidation, or otherwise) to all or a significant portion of the business
and/or assets of the Company and/or its subsidiaries (on a consolidated basis),
by written agreement in form and substance reasonably satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place; provided that no such assumption shall
relieve the Company from its obligations hereunder and any obligations shall
thereafter be joint and several. This Agreement shall continue in effect
regardless of whether the Indemnitee continues to serve as a director or officer
of the Company and/or on behalf of or at the request of the Company as a
director, officer, manager, member, partner, fiduciary, trustee or in a similar
capacity of another Person. Except as provided in this Section 15, neither party
shall, without SMRH:4834-5182-6618.1 -8-



--------------------------------------------------------------------------------



 
[ex101indemnificationagre009.jpg]
the prior written consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder. 16. Severability. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever, (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, all portions of any paragraph of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and (b) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable and to give effect to the terms
of this Agreement. 17. Specific Performance, Etc. The parties recognize that if
any provision of this Agreement is violated by the parties hereto, the
Indemnitee may be without an adequate remedy at law. Accordingly, in the event
of any such violation, the Indemnitee shall be entitled, if the Indemnitee so
elects, to institute proceedings, either in law or at equity, to obtain damages,
to enforce specific performance, to enjoin such violation, or to obtain any
relief or any combination of the foregoing as the Indemnitee may elect to
pursue. 18. Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written document delivered in person or sent by electronic mail, nationally
recognized overnight courier or personal delivery, addressed to such party at
the address set forth below or such other address as may hereafter be designated
in writing by such party to the other parties: (a) If to the Company, to:
Pacific Mercantile Bancorp 949 South Coast Drive, 3rd Floor Costa Mesa,
California 92626 Attn: Curt Christianssen E-mail: Curt.Christianssen@pmbank.com
with a copy to (which copy alone shall not constitute notice): Sheppard, Mullin,
Richter & Hampton LLP 650 Town Center Drive, 10th Floor Costa Mesa, California
92626-1993 Attn: Joshua A. Dean E-mail: jdean@sheppardmullin.com (b) If to the
Indemnitee, to the address set forth on the signature page hereto. All such
notices, requests, consents and other communications shall be deemed to have
been given or made if and when received (including by overnight courier) by the
parties at the above addresses or sent by electronic transmission, with
confirmation received, to the email address SMRH:4834-5182-6618.1 -9-



--------------------------------------------------------------------------------



 
[ex101indemnificationagre010.jpg]
specified above (or at such other address or email address for a party as shall
be specified by like notice). Any notice delivered by any party hereto to any
other party hereto shall also be delivered to each other party hereto
simultaneously with delivery to the first party receiving such notice. 19.
Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this Agreement. 20. Headings. The headings of the sections and
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction or
interpretation thereof. 21. Governing Law. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of
California applicable to contracts made and to be performed in such state
without giving effect to the principles of conflicts of laws. [SIGNATURE PAGE
FOLLOWS] SMRH:4834-5182-6618.1 -10-



--------------------------------------------------------------------------------



 
[ex101indemnificationagre011.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written. PACIFIC MERCANTILE BANCORP By: Name: Brad Dinsmore
Title: Chief Executive Officer [•] Name: Address: E-mail: SMRH:4834-5182-6618.1
[Signature Page to Indemnification Agreement]



--------------------------------------------------------------------------------



 